             Case 2:20-cv-03649-PBT Document 3-4 Filed 07/28/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA




POLYSCIENCES, INC.,                              Civil Action No.


                     Plaintiff,
v.                                               DECLARATION OF LEENA MOL
                                                 THURUTHIPPALLIL, PH.D.

JOSEPH T. MASRUD,


                    Defendant.




 I, Leena Mol Thuruthippallil, Ph.D., of full age, hereby declare, under penalty of perjury, as

 follows:

        1.       I have an undergraduate degree in Biology from Mahatma Gandhi University,

 India, a Ph.D. in Toxicology from Ehime University, Japan and a MBA from Temple University,

 PA, USA. I am Director of Lab Products at Polysciences, Inc. (“Polysciences”). I have held this

 position since July 8, 2019, and have been responsible for all the Life Science and Material

 Science products under the Lab Products Division. Some of my key responsibilities are as

 follows: a) Responsible for the profit and loss of the Lab Products business; b) Identify and grow

 key segments that drove growth; c) Manage key accounts, and other sales initiatives; d) Serve as

 a trusted advisor for large/strategic customers, and build and maintain strong customer (internal

 & external) relationships; e) Responsible for developing and implementing product specific

 catalog/bulk, distribution and channel sales strategies, work closely with external suppliers and
            Case 2:20-cv-03649-PBT Document 3-4 Filed 07/28/20 Page 2 of 7




distributors; f) Deliver innovative and profitable products and services; g) Define the

product/MGPP roadmap, making judicious choices on priorities; h) Lead consistent execution of

product lifecycle processes from concept to launch, driving value-based prioritization of product

development initiatives to ensure maximum ROI; i) Drive the marketing initiatives, set up the

marketing goals and Go-to-market strategies; j) Coordinate implementation of product and

process improvements to deliver amazing customer experiences; k) Responsible to define, track,

and communicate metrics that help understand how well initiatives are meeting objectives; l)

Execute channel strategies to support current and future products; m) Oversee inventory control

and revenue recognition; and n) Lead, manage, and mentor a team of highly talented product

managers, sales, operational and customer service managers (accountable for strategic hires,

training and development).

       2.       I submit this Declaration based upon my personal knowledge, information, and

belief in support of Polysciences’ Motion for a Preliminary Injunction.

       3.       Transfection is the process of introducing nucleic acids into eukaryotic cells (cells

that contain a nucleus and organelles, which are enclosed by a plasma membrane). The main

purpose of transfection technology is to study the function of genes or gene products, by

enhancing or inhibiting specific gene expression in cells, and to produce recombinant proteins in

mammalian cells. Transfection overcomes the challenge of introducing negatively charged

molecules (e.g., DNA and RNA) into cells with a negatively charged membrane.

       4.       Common transfection reagents include chemical, lipid, and electroporation.

Chemical methods neutralize the negative charge of DNA, facilitating its uptake. Lipid-based

reagents can also coat DNA while forming micelles or bubbles entrapping the DNA.

Electroporation makes the membrane more permeable transiently, allowing DNA to enter the



                                                  2
             Case 2:20-cv-03649-PBT Document 3-4 Filed 07/28/20 Page 3 of 7




cell. Chemicals like polyethylenimine (“PEI”), a cationic (positively charged) polymer whose

linear form has been described as the most efficient to transfect a wide range of cell lines and thus is

broadly used in transient gene expression (Delafosse et al. Data in Brief 8 (2016) 456-460). This

process makes it easier for the DNA:transfection reagent complex to cross the membrane.

        5.       Occasional changes in the genetic makeup of cultured cells allow them to

proliferate indefinitely, making them effectively immortal. Such cell lines used in transfection

experiments include HEK-293, CHO, COS, HeLa, and a variety of other eukaryotic cell lines.

        6.       Polysciences is one of three commercial suppliers who has the demonstrated

ability to provide quality PEI transfection reagents for the research, development, and

commercial supply of biological treatments for humans. (The other two companies that offer PEI

transfection reagents are Polyplus-transfection and Sigma Aldrich.) In the past 60 years,

Polysciences has been recognized as a trusted and well-respected manufacturer of high-purity

monomer and polymers products for the scientific community. There are hundreds of research

articles mentioning the use of Polysciences PEI transfection reagents. Polysciences has a

collection of small- to mid-scale manufacturing processing and packaging equipment, allowing

us to manufacture a broad array of products, including PEI transfection reagents, that are widely

used for various scientific applications.

        7.       PEI can exist in different forms (solid and liquid of varying concentrations) and

configurations, including branched or linear structures with different molecular weights.

Likewise, PEI products can be produced in a variety of ways, resulting in varying quality and

efficiencies with respect to different applications or uses. Thus, production of each type of PEI

products requires careful design and development in order to have consistent quality and

performance. Polysciences manufactures various PEI products made from PEI polymers with



                                                   3
            Case 2:20-cv-03649-PBT Document 3-4 Filed 07/28/20 Page 4 of 7




different molecular weights, with branched and linear structures, provided in powder or liquid

form, and cGMP and non cGMP versions. Polysciences has spent over 15 years and millions of

dollars in total to develop these various PEI products.

       8.       Polysciences provides ready-to-use, powerful, trusted, and cost-effective transient

transfection reagents, including Transporter™ 5 and PEI MAX. Transporter™ 5 Transfection

Reagent is based on a proprietary PEI derivative. The structure of Transporter™ 5 condenses

DNA into positively charged complexes which enter the cell by endocytosis. Transporter™ 5

works exceptionally well for transfection of HEK-293, CHO, COS, HeLa, insect cell lines (Sf9

and Sf21) and a variety of other eukaryotic cell lines. Transporter 5™ produces high titers

without any supplementation. Transfection efficiencies of Polysciences’s transfection reagents

are tested by in-house quantitative performance assay instead of other commercial qualitative

assays that cannot ensure the high titers or greater concentration that most scientists require.

       9.       PEI MAX is also known as PEI 40K or PEI 22K in free base. Compared to

common PEI 25K that contains 4-11% residual propionyl groups, PEI MAX has a fully

depropionylated structure that allows the polymer backbone to more strongly interact with DNA,

which means each batch performs consistently higher.

       10.      The appropriate selection of a transfection reagent is extremely important as it has

a significant impact on the overall process/final yield. There are several studies that observed

high transfection efficiencies and low cytotoxicity of Polysciences linear PEIs (e.g., PEI MAX)

(Aravindan et al., Int J Pharm, 378(1-2), 201-210 (2009); Dai et al., Biomaterials, 32(6), 1694-

1705 (2011); Nimesh et al., Int. J. Pharm. 337, 265–274 (2007)). PEI MAX is nearly fully

deacylated, which makes it a very effective but less cytotoxic transfection reagent.




                                                  4
          Case 2:20-cv-03649-PBT Document 3-4 Filed 07/28/20 Page 5 of 7




        11.     For transfection efficiency, the study by Gu, et al. compared transfection

efficiencies of PEI MAX to those of PEIpro and Lipofectamine-LTX (Life Technologies) and

found that an approximately 3-fold titer increase using PEI MAX compared to PEIpro (Gu, et al.,

Cell Gene Therapy Insights 2018; 4(S1), 753-769). In another study by Grieger, et al., it was

found that “PEI Max was superior in transfection efficiency than PEI on our adherent and

suspension HEK293 cells” (Grieger, et al., Mol Ther. 2016 Feb; 24(2): 287–297).

        12.     With regard to cytotoxicity, Delafosse et al., 2016 investigated the cytotoxicity of

three PEI-based transfection reagents (PEI MAX, PEI 25K, and PEIpro) in 293-6E and CHO-

3E7 cell lines using the PI fluorescent dye exclusion assay and observed PEI MAX as the less

toxic reagent for both cell lines compared to PEIpro.

        13.     Polysciences PEI reagents also have high scalability and flexibility. They are

suitable for a wide range of cell lines/types. It is suitable for stable as well as transient

transfection and ensures high viral/protein titers in both adherent and suspension cultures. As

many viral vector manufacturing processes use suspension cell lines derived from Human

Embryonic Kidney (HEK 293) and Chinese Hamster Ovary (CHO), cells we have shown

comparative data for these cell lines.

        14.     There are several critical factors that influence biotherapeutic manufacturers to

use Polysciences PEI in their process development through clinical trials and the commercial

manufacturing process. Polysciences transfection reagents are of high-quality (R&D and GMP

grades); less cytotoxic but with high transfection efficiency; highly reproducible viral/protein

titers at any scale (smaller culture dish to large scale bioreactors); flexible (suitable for stable and

transient transfection with a wide range of cell lines); all materials are sourced and manufactured

in US in an ISO certified facility under an ISO 13485 Quality System; and are cost effective.



                                                    5
           Case 2:20-cv-03649-PBT Document 3-4 Filed 07/28/20 Page 6 of 7




       15.     My comparison of the protocols, product specifications and performance indicates

high similarity between Polysciences’s and Serochem’s transient transfection reagents, such as

Transporter™ 5 (Polysciences) and PEI Prime (Serochem). In my opinion, such similarity

cannot be an accident. In particular, the protocol of Suspension Cell Culture Transient

Transfection with PEI Prime (Serochem) uses the same mixing order of the reagents for transient

transfection (DNA – PEI – cells), the same DNA concentration (100 µg DNA per 100 ml or 1

µg/ml), the same PEI starting concentration (1 mg/ml), and similar cell density as specified in the

“Protocol For Suspension Cells” using Polysciences’s Transporter™ 5. Also, Serochem

recommends not to freeze PEI Prime solution formulated from the powder and to store it at 4°C

for 6 months. This is exactly what we recommend to our customers as in Mathew Griffin’s

(previous LP product manager who reported to Joseph Masrud) opinion PEI MAX forms

precipitates upon a freeze-thaw process, which could adversely affect the transfection efficiency

of the product. Its highly impossible for Serochem to know as in my opinion they unlikely have

had enough time to do a product stability study.

       16.     As of July 13, 2020, Serochem compared its PEI product transfection

performance to Polysciences PEI “Max” transfection performance. Serochem’s website stated as

follows:

       “PEI Prime™️ is a great transfection reagent for CHO transient gene expression (TGE).
       We evaluated PEI Prime™️ against a popular transfection-grade PEI using an SEAP
       Reporter Assay comparable to that described in
       https://doi.org/10.1016/j.jbiotec.2016.04.028.


Delafosse et al., J. Biotechnol. (2016) 227:103-111:” This scientific article compares the

transfection efficiency of Polysciences LPEI and PEI “Max” and Polyplus Transfection PEIpro

products. It is my opinion that Serochem relied on this article to compare its PEI product



                                                   6
         Case 2:20-cv-03649-PBT Document 3-4 Filed 07/28/20 Page 7 of 7




performance to Polysciences PEI superior product performance. Serochem had removed this

research article from its website.

I declare under penalty of perjury under the federal laws of the United States that the foregoing is

true and correct.



Dated: July 23, 2020                                 By: _____________________________
                                                           Leena Mol Thuruthippallil, Ph.D.




                                                 7
